Citation Nr: 0025678	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-10 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
of a veteran based on the need for regular aid and attendance 
or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1954.  He died in August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied special monthly pension for a 
surviving spouse of veteran based on the need for regular aid 
and attendance or by reason of being housebound.


FINDINGS OF FACT

1.  The appellant is not blind or nearly blind or in a 
nursing home; she is capable of carrying out activities of 
daily living without aid and attendance.

2.  The appellant is not permanently housebound by reason of 
disability or disabilities.


CONCLUSION OF LAW

The requirements for special monthly pension for a surviving 
spouse of a veteran based on the need for regular aid and 
attendance or by reason of being housebound have not been 
met.  38 U.S.C.A. § 1502, 1541 (West 1991); 38 C.F.R. 
§ 3.351, 3.352 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides increased pension benefits to a surviving 
spouse of a veteran by reason of need for aid and attendance 
or of being housebound.  38 C.F.R. § 3.351(a)(5) (1999).  A 
surviving spouse will be considered in need of regular aid 
and attendance if he or she (1) is blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) (1999).  
Section 3.352(a) provides the basic criteria for regular aid 
and attendance and for the permanently bedridden as follows:

[The] inability of a claimant to dress or 
undress himself (herself), or to keep 
himself (herself) ordinarily clean and 
presentable; frequent need of adjustment 
of any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid; inability of claimant to 
feed himself (herself) through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his or her 
daily environment.  "Bedridden" will be 
a proper basis for the determination.  
For the purpose of this paragraph 
"bedridden" will be that condition 
which, through its essential character, 
actually requires that the claimant 
remain in bed.  The fact that claimant 
has voluntarily taken to bed or that a 
physician has prescribed rest in bed for 
the greater or lesser part of the day to 
promote convalescence or cure will not 
suffice.  It is not required that all of 
the disabling conditions enumerated in 
this paragraph be found to exist before a 
favorable rating may be made.  The 
particular personal functions which the 
[claimant] is unable to perform should be 
considered in connection with his or her 
condition as a whole.  It is only 
necessary that the evidence establish 
that the [claimant] is so helpless as to 
need regular aid and attendance, not that 
there be a constant need.  Determinations 
that the veteran is so helpless, as to be 
in need of regular aid and attendance 
will not be based solely upon an opinion 
that the claimant's condition is such as 
would require him or her to be in bed.  
They must be based on the actual 
requirement of personal assistance from 
others.

38 C.F.R. § 3.352(a) (1999).

If the criteria for special monthly pension based on the need 
for regular aid and attendance are not met, special monthly 
pension can be awarded if a surviving spouse is permanently 
housebound by reason of disability. 38 U.S.C.A. § 1541 (West 
1991); 38 C.F.R. § 3.351(f) (1999).  A surviving spouse will 
be considered to be permanently housebound when she is 
substantially confined to her house (ward or clinic areas, if 
institutionalized) or immediate premises by reason of a 
disability or disabilities reasonably certain to remain 
throughout her lifetime.  38 U.S.C.A. § 1541(e)(2) (West 
1991); 38 C.F.R. § 3.351(f) (1999).

In this case, the appellant submitted an Aid and Attendance 
or Housebound Examination Report Form, dated April 1997, 
which was completed by a private physician, Dr. William N. 
Foust, showing diagnoses of hypertension, congestive heart 
failure, and osteoarthritis.  The doctor indicated on the 
form that the appellant could not drive a car and could not 
travel.  He also indicated that the appellant was able to 
walk, care for the needs of nature, feed herself, dress 
herself, bathe herself, get out of bed, remain out of bed all 
day, and get outdoors to the extent of sitting outside.

An April 1997 letter from a private mental health clinic 
coordinator showed that the appellant had been a client of 
the facility since 1975 and was presently taking medication.  
A May 1997 letter from the same clinic coordinator showed 
that the appellant's diagnosis was Major Depressive Disorder 
and she was presently being seen for counseling and 
medication management.

Another Aid and Attendance or Housebound Examination Report 
Form, dated January 1999, which was completed by a private 
physician, Rebecca L. Crouch, M.D., showed diagnoses of 
chronic obstructive pulmonary disease (COPD), hypertension, 
osteoarthritis, and acute sinusitis.  The doctor indicated 
that the appellant could not drive a car or travel.  She also 
indicated that the appellant was able to walk but got 
shortness of breath after two to three blocks, care for the 
needs of nature, feed herself, dress herself, bathe herself, 
get out of bed, remain out of bed all day, and get outdoors 
as often as she likes.  The doctor stated that the appellant 
could take brief excursions away from home for about two 
hours at a time to go, for example, to church or to the 
grocery store.  The doctor stated that during this 
examination the appellant was able to undress and dress 
without help.  The doctor stated that there were no signs of 
dementia at this time, and that the appellant was 
neurologically stable.

Complete records from Lincoln General Hospital for a period 
of hospitalization from January 31, 1998, to February 18, 
1998, were obtained and are in the claims file.  They show 
diagnoses of left upper lobe pneumonia, etiology unknown, 
with respiratory failure with the complication of adult 
respiratory distress syndrome requiring mechanical 
ventilation; complication of urinary tract infection 
secondary to Escherichia coli; hypertension; and underlying 
chronic lung disease.

Records from the Green Clinic dated in 1998 are also of 
record.  Diagnoses include COPD with persistent shortness of 
breath; rule out pulmonary emboli; possible coronary artery 
disease; dyspnea, etiology unclear; and possible congestive 
heart failure.

Based on this medical evidence, the Board finds that the 
appellant is not blind or nearly blind or in a nursing home.  
She is capable of carrying out activities of daily living 
without aid and attendance.  Moreover, she is not permanently 
housebound by reason of disability or disabilities.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for special monthly pension 
for a surviving spouse of a veteran based on the need for 
regular aid and attendance or by reason of being housebound.  
38 U.S.C.A. § 1502, 1541 (West 1991); 38 C.F.R. § 3.351, 
3.352 (1999).


ORDER

Special monthly pension for a surviving spouse of a veteran 
based on the need for regular aid and attendance or by reason 
of being housebound is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge


 

